Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 12-18 are rejected under 35 U.S.C. 101 because the claims are directed an apparatus comprising at least one memory operable to storage program code and at least one processor.  The broadest reasonable interpretation of the claimed processor is a software component; the specification does not appear to provide an explicit definition; the claimed memory is also not explicitly defined. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007) and In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994). The broadest reasonable interpretation of the recited memory is a signal; the specification appears silent as to the broadest and reasonable interpretation of the recited memory. The broadest reasonable interpretation does not expressly exclude transitory signals. It has been noted that the ordinary and customary meaning of "computer readable storage medium" or a memory, to a person of ordinary skill in the art is broad enough to encompass both non-transitory and transitory media. See Ex parte Mewherter (Appeal 2012-007682) (Precedential). Transitory, propagating signals such as carrier waves are not within any of the four statutory categories (process, machine, manufacture or composition of matter). Therefore, a claim directed to computer instructions embodied in a signal is not statutory under 35 U.S.C. 101. In re Nuijten , 500 F.3d 1346, 1354 (Fed. Cir. 2007). Accordingly, the claims present a scenario where there are multiple covered embodiments, and not all covered embodiments are patent-eligible; those embodiments are potentially directed to both software and signals. The subject matter of the claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter. "[t]he four categories [of § 101] together describe the exclusive reach of patentable subject matter. If the claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009). “The MPEP instructs that when a claim covers ‘both statutory and non-statutory embodiments,’ it is not eligible for patenting. MPEP § 2106 (9th ed. Mar. 2014.).” quoting Mentor Graphics v. Synopsys (Fed. Cir. Mar. 16, 2017, Precedential).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 2-6, 8-11, 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 2 and 13 each recite “a first account” and it is unclear as to whether such language is referring to the previously recited first account or a distinct first account; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev et al (U.S. Pat 11164165 B1), hereinafter referred to as Andreev, in view of Kravitz (U.S. Pat App Pub 2017/0147808 A1), hereinafter referred to as Kravitz, in further view of Muftic (U.S. Pat App Pub 2017/0344983 A1), hereinafter referred to as Muftic.
	Re claims 1, 12 and 20: Andreev teaches a method for processing account information in a block chain, the method being performed by a computer device, an apparatus for processing account information in a block chain, the apparatus comprising: at least one memory operable to store program code; and at least one processor operable to read the program code and operate as instructed by the program code, a non-transitory computer readable storage medium, storing a computer program executable by at least one processor to cause the at least one processor to perform: receiving, by the computer device, identity information and a transfer request, the transfer request requesting to transfer a resource in an account to a target account; obtaining, by the computer device, owner information of the account according to the transfer request; in response to determining that the identity information and the owner information are consistent, obtaining, by the computer device, first data by using a private key of a first account; and generating, by the computer device, an authentication request based on the first data and transmitting the authentication request requesting the block chain to transfer the resource in the account to the target account (col 1, line 58 – col 2, line 29; col 4, line 56 – col 5, line 27; col 6, lines 15-58; Figs 7 & 8; col 16, line 23 – col 18, line 2).
	Kravitz teaches the target account being generated by a certificate center; obtaining, by the computer device, owner information of the account from the certificate center (Fig 2; ¶33-¶46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Andreev with the teachings of Kravitz, for the purpose of proving an entities identity and authorizing the transfer of assets via the use of a certificate; Kravitz provides for authorizing transactions from an authorized entity via the enrollment certificate which has the known benefit of attesting to the entity’s identity.
	Muftic teaches the first account being a super account in the block chain (Figs 1 & 2; ¶67-¶72; ¶78-¶82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Andreev and Kravitz with the teachings of Muftic, for the purpose of preventing unauthorized modification to account data; such rationale is expressly taught by Muftic where separate account blockchains are maintained and protected.
	Re claim 2: The combination of Andreev, Kravitz and Muftic teaches the obtaining the first data comprises: signing initial data by using the private key of a first account, to obtain the first data, the initial data comprising information about the account, information about the target account, the identity information, the transfer request, and a resource list that is a list of resources in the account to be transferred (Andreev: Figs 4-7; col 15, line 14 – col 16, line 8; Muftic: id).
	Re claim 3: The combination of Andreev, Kravitz and Muftic teaches the signing comprises: encrypting the identity information and the transfer request by using a public key of the first account, to obtain second data; and signing the information about the account, the information about the target account, the resource list, and the second data by using the private key of the first account, to obtain the first data (Andreev: Figs 4-7; col 15, line 14 – col 16, line 8; Muftic: id).
	Re claim 4: The combination of Andreev, Kravitz and Muftic teaches the signing comprises: signing the identity information and the transfer request by using the private key of the first account, to obtain third data; and signing the information about the account, the information about the target account, the resource list, and the third data by using the private key of the first account, to obtain the first data (Andreev: Figs 4-7; col 15, line 14 – col 16, line 8; Muftic: id).
	Re claim 5: The combination of Andreev, Kravitz and Muftic teaches the resource in the account is transferred to the target account based on verification of the first data (Andreev: Figs 4-7; col 15, line 14 – col 16, line 8; Muftic: id).
	Re claim 6: The combination of Andreev, Kravitz and Muftic teaches the verification of the first data is based on a public key of the first account  (Andreev: Figs 4-7; col 15, line 14 – col 16, line 8; Muftic: id).
	Re claim 13: The combination of Andreev, Kravitz and Muftic teaches the first transmission code comprises: signature code configured to cause the at least one processor to sign initial data by using a private key of a first account, to obtain first data, the initial data comprising information about the account, information about the target account, the identity information, the transfer request, and a resource list that is a list of resources in the account to be transferred; generation code configured to cause the at least one processor to generate the authentication request according to the first data; and second transmission code configured to cause the at least one processor to transmit the authentication request comprising the initial data to the block chain (Andreev: Figs 4-7; col 15, line 14 – col 16, line 8; Muftic: id).
	Re claim 14: The combination of Andreev, Kravitz and Muftic teaches the signature code comprises: 50encryption code configured to cause the at least one processor to encrypt the identity information and the transfer request by using a public key of the first account, to obtain second data; and first signature code configured to cause the at least one processor to sign the information about the account, the information about the target account, the resource list, and the second data by using the private key of the first account, to obtain the first data (Andreev: Figs 4-7; col 15, line 14 – col 16, line 8; Muftic: id).
	Re claim 15: The combination of Andreev, Kravitz and Muftic teaches the signature code comprises: second signature code configured to cause the at least one processor to sign the identity information and the transfer request by using the private key of the first account, to obtain third data; and third signature code configured to cause the at least one processor to sign the information about the account, the information about the target account, the resource list, and the third data by using the private key of the first account, to obtain the first data (Andreev: Figs 4-7; col 15, line 14 – col 16, line 8; Muftic: id).
	Re claim 16: The combination of Andreev, Kravitz and Muftic teaches the resource in the account is transferred to the target account based on verification of the first data (Andreev: Figs 4-7; col 15, line 14 – col 16, line 8; Muftic: id).
	Re claim 17: The combination of Andreev, Kravitz and Muftic teaches the verification of the first data is based on a public key of the first account (Andreev: Figs 4-7; col 15, line 14 – col 16, line 8; Muftic: id).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims  of U.S. Patent No. 10785038. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims here are rendered anticipated or obvious in view of the patented claims.  Any differences and motivation of which are stated supra are fully incorporated herein and are not duplicated.
Allowable Subject Matter
Claims 7-11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, addressing the issues identified supra, including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435